Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 10-24, in the reply filed on February 16, 2021 is acknowledged. Claims 1-9 and 25-26 are withdrawn as being directed to a non-elected group. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 12, the claim recites “the first panel” in line 4 without proper antecedence. The claim previous recites a “first converging panel” and a “first median panel” such that recitation of “first panel” may be construed as either element. The claim also recites “the second panel” in line 6 without proper antecedence. The claim previously recites a “second converging panel” and a “second median panel” such that recitation of “second panel” may be construed as either element. 

Additionally, regarding Claims 12-17, 20 and 21, it is unclear the metes and bounds of the expandable splice in view of the election of the “solar tracker device” in the response to restriction. The solar tracker includes a splice, however, in installed form, the splice as a part of the solar tracker does not include the claimed panels/vertices set forth in Claims 12-17, 20 and 21. For example, Fig. 4B shows the splice in expanded form. Instant [0041]-[0047] disclose the assembly of the solar tracker such that the splice is inserted into the torque tube then fastened via bolts. In the completed form, the splice is no longer shaped as claimed in Claims 12-17, 20 and 21. Therefore, is it unclear what Applicant wishes to require in these claims. Withdrawn Claims 1-9 are directed to the splice alone which Applicant has not elected. There is no support for an embodiment in the disclosure wherein the splice is in the collapsed form (i.e. Fig. 1A-2D, 3C, 4A). Examiner treats the limitations of Claims 12-17, 20 and 21 as an intermediate shaped of the splice prior to assembly of the solar tracker. As the elected group is directed to the tracker and not to the splice, the resulting structure of the tracker is given patentable weight such that the resulting final structure of the splice within the tracker is of consequence and not necessarily the intermediate shape of the splice prior to assembly within the solar tracker device. Clarification is required. 

Regarding Claim 18, the claim recites “at least one beveled corner”, however, as Claim 10 from which Claim 18 depends previously introduces said feature, it is unclear if Applicant is attempting to introduce a separate and distinct feature or recall the previously claimed “at least one beveled corner”. Furthermore, the claim recites “prior to being tightened to the support structure”. This limitation is indefinite as it is unclear what Applicant is attempting to require by said limitation. The claims are drawn to a structure of a tracking system. The limitation in question appears to recite either an intermediate product or a product-by-process limitation. It is unclear which, if either, Applicant intends. As Claim 10 

Regarding Claim 19, the claim recites “at least one beveled corner”, however, as Claim 10 from which Claim 19 depends previously introduces said feature, it is unclear if Applicant is attempting to introduce a separate and distinct feature or recall the previously claimed “at least one beveled corner”. Furthermore, the claim recites “after being tightened to the support structure”. This limitation is indefinite as it is unclear what Applicant is attempting to require by said limitation. The claims are drawn to a structure of a tracking system. The limitation in question appears to recite a product-by-process limitation or a method step of assembly. It is unclear which, if either, Applicant intends. As Claim 10 requires at least one beveled corner, it is also unclear how the recitation in Claim 19 would affect the scope of Claim 10. Finally, it is unclear what Applicant requires by the method step of “tightening” as the claims are not directed to a method of assembly. “Tightening” is indefinite as it is unclear what, if any, structural implications said limitation would impart on the instant device. Revision is required. 

Regarding Claim 22, the claim recites “the top or bottom surfaces” without proper antecedence. Revision is required. 

Regarding Claim 23, the claim recites “the proximal or distal ends of at least one of the top panel, the bottom panel, the first side panel, or the second side panel”. There is improper antecedence for “the top panel”, “the bottom panel”, “the first side panel” and “the second side panel”. Revision is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140008312 by Durney.

Regarding Claim 10, Durney discloses a solar tracker comprising at least one hollow tube support (115 Fig. 7A teaching the claimed “at least one support structure defining a support channel”) having an expandable splice disposed therein (135 Fig. 7A teaching the claimed “an expandable splice positioned within the support channel”). The splice includes at least one beveled corner (Fig. 7C, 7D teaching the claimed “wherein the expandable splice includes at least one beveled corner to reinforce the at least one support structure”). 
 
Regarding Claim 11, Durney discloses the splice includes a plurality of beveled corners (Fig. 7C, 7D teaching the claimed “wherein the expandable splice includes a plurality of beveled corner panels”).



Regarding Claim 17, Durney discloses the side panels of the splice include openings for inserting bolts or the like (Fig. 7G teaching the claimed “wherein at least one of the first median panel and the second median panel further comprises one or more fastening members”).  
 
Regarding Claim 18, Durney discloses the splice includes a plurality of beveled corners (Fig. 7C, 7D teaching the claimed “wherein the expandable splice includes the at least one beveled corner prior to being tightened to the support structure”). In view of the 112b rejection on record, no structural limitation flows from the requirement of “prior to being tightened” and as such, Durney’s structural features being indistinct from the requirements of the claim anticipate Claim 18.  
 


Regarding Claim 22, Durney discloses a closure flange extending from a bottom surface of the expandable splice (175e Fig. 7C teaching the claimed “wherein the expandable splice further comprises at least one alignment tab protruding outwardly from at least one of the top or bottom surfaces of the splice”).  

Regarding Claim 23, Durney discloses the expandable splice includes top, bottom, and side panels wherein each includes a beveled edge at their interface (Fig. 7C, 7D teaching the claimed “wherein the expandable splice further comprises a curved edge on at least one of the proximal or distal ends of at least one of the top panel, the bottom panel, the first side panel, or the second side panel”). 

Regarding Claim 24, Durney discloses the support being disposed below the tracking solar module reads on all structural requirements of the claimed “wherein the support structure is a torque tube”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Durney. 


Regarding Claims 12-16, 20 and 21, Durney expressly discloses the limitations of Claim 10. If it is Applicant’s position that Durney does not anticipate the final structural configuration of the solar tracker assembly, Examiner provides an alternative interpretation of Durney to satisfy the requirements of Claims 12-16, 20 and 21. 

Durney discloses the expandable splice includes a top panel, a bottom panel (Fig. 7C for example teaching the claimed “a top panel, a bottom panel”) and side panels which meet at a vertices (185 Fig. 7C for example). Durney fails to disclose the side panels meet at a “median panel” as described in Claim 12 resulting in additional compressible vertices on each side of the splice. 

However, the inclusion of a plurality of compressible vertices on the sides of the splice so as to insert the splice into the torque tube then expand to result in the final expanded splice structure would amount to no more than increasing the adjustable nature of the splice such that increased vertices would allow for increased compression to adjust to the torque tube prior to expansion to its final form. Case law holds that adjustability, where needed, is not a patentable advance (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954)). See MPEP 2144.04(V)(D). 

Additionally, the inclusion of the additional vertices within the splice in its intermediate, compressed form would amount to no more than change in shape, resulting in no advantage or improvement over Durney’s expandable splice. Case law holds that change in shape, without more, is a matter of choice which a person of ordinary skill would find obvious absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). See MPEP 2144.04(IV)(B). 
Regarding Claim 17, Durney discloses the side panels of the splice include openings for inserting bolts or the like (Fig. 7G teaching the claimed “wherein at least one of the first median panel and the second median panel further comprises one or more fastening members”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721